United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1563
                                   ___________

Adonis Johnson, Sr.,                    *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Unilever HPC USA,                       *
                                        *    [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: January 6, 2005
                                Filed: January 24, 2005
                                 ___________

Before BYE, MELLOY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Adonis Johnson, Sr., appeals the adverse grant of summary judgment in his
employment-discrimination action. The district court1 concluded Johnson’s
complaint was barred by res judicata. Upon careful review of the record, we agree,
for the reasons explained by the district court. Accordingly, we affirm. See 8th Cir.
R. 47B.
                       ______________________________


      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.